--------------------------------------------------------------------------------

Exhibit 10.3

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAW, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF OR EXERCISED UNLESS (i) A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD THERETO, OR (ii) AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS IS
AVAILABLE IN CONNECTION WITH SUCH OFFER, SALE OR TRANSFER.

AN INVESTMENT IN THESE SECURITIES INVOLVES A HIGH DEGREE OF RISK. HOLDERS MUST
RELY ON THEIR OWN ANALYSIS OF THE INVESTMENT AND ASSESSMENT OF THE RISKS
INVOLVED.

_____________,______

EPOD SOLAR INC.

Warrant for the Right to Purchase                       Shares of Common Stock

No. W-

For value received, this Warrant is hereby issued by EPOD Solar Inc., a Nevada
corporation (the “Company”), to __________(the “Holder”). Subject to the
provisions of this Warrant, the Company hereby grants to Holder the right to
purchase from the Company _____shares of Common Stock, at a price of $2.00 USD
(two dollars US) per share (the “Exercise Price”).

The term “Common Stock” means the Common Stock, par value $0.001 per share, of
the Company as constituted on the date set forth above (the “Base Date”). The
number of shares of Common Stock to be received upon the exercise of this
Warrant may be adjusted from time to time as hereinafter set forth. The shares
of Common Stock deliverable upon such exercise, and as adjusted from time to
time, are hereinafter referred to as “Warrant Stock.” The term “Other
Securities” means any other equity or debt securities that may be issued by the
Company in addition thereto or in substitution for the Warrant Stock.

This Warrant has been issued pursuant to the partial or full conversion by the
Holder of the Debentures as issued pursuant to a Securities Purchase Agreement
entered into between the Company and the Holder on ____, 2011 (“Securities
Purchase Agreement”).

The Holder agrees with the Company that this Warrant is issued, and all the
rights hereunder shall be held, subject to all of the conditions, limitations
and provisions set forth herein.

1

--------------------------------------------------------------------------------

1. Exercise of Warrant. Subject to the terms and conditions set forth herein and
in the Securities Purchase Agreement, this Warrant may be exercised in whole or
in part, pursuant to the procedures provided below, at any time as of the date
of this Warrant, (following appropriate adjustment in the event of any stock
dividends, stock splits, combination or other similar recapitalization affecting
such shares). This Warrant will expire on________at 5:00 p.m., Eastern time (the
“Expiration Date”) or, if such day is a day on which banking institutions in New
York are authorized by law to close, then on the next succeeding day that shall
not be such a day. To exercise this Warrant the Holder shall present and
surrender this Warrant to the Company at its principal office, with the Warrant
Exercise Form attached hereto duly executed by the Holder and accompanied by
payment (either in cash or by check, payable to the order of the Company) of the
aggregate Exercise Price for the total aggregate number of shares for which this
Warrant is exercised. Upon receipt by the Company of this Warrant, together with
the executed Warrant Exercise Form and payment of the Exercise Price for the
shares to be acquired, in proper form for exercise, and subject to the Holder’s
compliance with all requirements of this Warrant for the exercise hereof, the
Holder shall be deemed to be the holder of record of the shares of Common Stock
(or Other Securities) issuable upon such exercise, notwithstanding that the
stock transfer books of the Company shall then be closed or that certificates
representing such shares of Common Stock shall not then be actually delivered to
the Holder; provided, however, that no exercise of this Warrant shall be
effective, and the Company shall have no obligation to issue any Common Stock or
Other Securities to the Holder upon any attempted exercise of this Warrant,
unless the Holder shall have first delivered to the Company, in form and
substance reasonably satisfactory to the Company, appropriate representations so
as to provide the Company reasonable assurances that the securities issuable
upon exercise may be issued without violation of the registration requirements
of the Securities Act of 1933, as amended (the "Securities Act") and applicable
state securities laws, including without limitation representations that the
exercising Holder is an “accredited investor” as defined in Regulation D under
the Securities Act and that the Holder is familiar with the Company and its
business and financial condition and has had an opportunity to ask questions and
receive documents relating thereto to his reasonable satisfaction.

2. Reservation of Shares. The Company will at all times reserve for issuance and
delivery upon exercise of this Warrant all shares of Common Stock or other
shares of capital stock of the Company (and Other Securities) from time to time
receivable upon exercise of this Warrant. All such shares (and Other Securities)
shall be duly authorized and, when issued upon such exercise, shall be validly
issued, fully paid and non-assessable and free of all preemptive rights.

3. Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the exercise of this Warrant, but the Company shall
pay the Holder an amount equal to the Fair Market Value of such fractional share
of Common Stock in lieu of each fraction of a share otherwise called for upon
any exercise of this Warrant.

4. Fair Market Value. For purposes of this Warrant, the Fair Market Value of a
share of Common Stock (or Other Security) shall be determined as of any date
(the “Value Date”) by the Company’s Board of Directors in good faith; provided,
however, that where there exists a public market for the Company’s Common Stock
on the Value Date, the fair market value per share shall be either:

(a) If the Common Stock is listed on a national securities exchange or listed
for trading on the NASDAQ system, the Fair Market Value shall be the last
reported sale price of the security on such exchange or system on the last
business day prior to the Value Date or if no such sale is made on such day, the
average of the closing bid and asked prices for such day on such exchange or
system; or

(b) If the Common Stock is not so listed but is traded in the over-the-counter
market, the Fair Market Value shall be the mean of the last reported bid and
asked prices reported by the over-the-counter market on the last business day
prior to the Value Date.

5. Assignment or Loss of Warrant. Subject to the transfer restrictions herein
(including Section 8), upon surrender of this Warrant to the Company or at the
office of its stock transfer agent, if any, with the Assignment Form annexed
hereto duly executed and funds sufficient to pay any transfer tax, the Company
shall, without charge, execute and deliver a new Warrant in the name of the
assignee named in such instrument of assignment and this Warrant shall promptly
be canceled. Upon receipt by the Company of evidence reasonably satisfactory to
it of the loss, theft, destruction or mutilation of this Warrant, and of
reasonably satisfactory indemnification by the Holder, and upon surrender and
cancellation of this Warrant, if mutilated, the Company shall execute and
deliver a replacement Warrant of like tenor and date.

2

--------------------------------------------------------------------------------

6. Rights of the Holder. The Holder shall not, by virtue hereof, be entitled to
any rights of a stockholder in the Company, either at law or in equity, and the
rights of the Holder are limited to those expressed in this Warrant.

7. Adjustments.

7.1 Adjustment for Recapitalization. If the Company shall at any time after the
Base Date subdivide its outstanding shares of Common Stock (or Other Securities
at the time receivable upon the exercise of the Warrant) by recapitalization,
reclassification or split-up thereof, or if the Company shall declare a stock
dividend or distribute shares of Common Stock to its stockholders, the number of
shares of Common Stock (or Other Securities) subject to this Warrant immediately
prior to such subdivision shall be proportionately increased, and if the Company
shall at any time after the Base Date combine the outstanding shares of Common
Stock by recapitalization, reclassification or combination thereof, the number
of shares of Common Stock subject to this Warrant immediately prior to such
combination shall be proportionately decreased. Any such adjustment and
adjustment to the Exercise Price pursuant to this Section 7.1 shall be effective
at the close of business on the effective date of such subdivision or
combination or if any adjustment is the result of a stock dividend or
distribution then the effective date for such adjustment based thereon shall be
the record date therefor.

Whenever the number of shares of Common Stock purchasable upon the exercise of
this Warrant is adjusted, as provided in this Section 7.1, the Exercise Price
shall be adjusted to the nearest cent by multiplying such Exercise Price
immediately prior to such adjustment by a fraction (x) the numerator of which
shall be the number of shares of Common Stock purchasable upon the exercise
immediately prior to such adjustment, and (y) the denominator of which shall be
the number of shares of Common Stock so purchasable immediately thereafter.

7.2 Adjustment for Change of Entity Transaction. Change of Entity Transaction
shall mean a consolidation, merger, exchange of shares, recapitalization,
reorganization, business combination or other similar event, (A) following which
the holders of Common Stock immediately preceding such consolidation, merger,
combination or event either (1) no longer hold a majority of the shares of
Common Stock of the Company or (2) no longer have the ability to elect the board
of directors of the Company or (B) as a result of which shares of Common Stock
shall be changed into (or the shares of Common Stock become entitled to receive)
the same or a different number of shares of the same or another class or classes
of stock or securities of the Company or another entity (“Share Exchange”).

So long as any portion of this Warrant remains outstanding, should the Company
enter into or be party to a Change of Entity Transaction, the Company shall
cause any Person purchasing the Company’s assets or Common Stock, or any
successor entity resulting from such Change of Entity Transaction (in each case,
a “Successor Entity”), to assume in writing all of the obligations of the
Company under this Warrant by delivering to the holder of this Warrant in
exchange for such Warrant a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to this Warrant,
including, without limitation, having an exercise price equal to the Exercise
Price of this Warrant, having similar exercise rights as this Warrant (including
but not limited to similar exercise price adjustment provisions), and reasonably
satisfactory to the holder of this Warrant. Upon the occurrence of any Change of
Entity Transaction, the Successor Entity shall succeed to, and be substituted
for (so that from and after the date of such Change of Entity Transaction, the
provisions of this Warrant referring to the “Company” shall refer instead to the
Successor Entity), and may exercise every right and power of the Company and
shall assume all of the obligations of the Company under the Warrant with the
same effect as if such Successor Entity had been named as the Company herein.
Upon consummation of a Change of Entity Transaction, the Successor Entity shall
deliver to the Holder confirmation that there shall be issued upon exercise or
redemption of this Warrant at any time after the consummation of the Change of
Entity Transaction, in lieu of the shares of Common Stock (or other securities,
cash, assets or other property) issuable upon the exercise of this Warrant prior
to such Change of Entity Transaction, such shares of common stock (or their
equivalent) of the Successor Entity, as adjusted in accordance with the
provisions of this Warrant and on the same terms as those of the Share Exchange
applicable to all holders of shares of Common Stock. The provisions of this
Section shall apply similarly and equally to successive Change of Entity
Transactions and shall be applied without regard to any limitations on the
exercise of the Warrant.

3

--------------------------------------------------------------------------------

7.3 Certificate as to Adjustments. The adjustments provided in this Section 7
shall be interpreted and applied by the Company in such a fashion so as to
reasonably preserve the applicability and benefits of this Warrant (but not to
increase or diminish the benefits hereunder). In each case of an adjustment in
the number of shares of Common Stock receivable on the exercise of the Warrant,
the Company at its expense will compute such adjustment in accordance with the
terms of the Warrant and prepare a certificate executed by an officer of the
Company setting forth such adjustment and showing in detail the facts upon which
such adjustment is based. The Company will forthwith mail a copy of each such
certificate to each Holder.

7.4 Notices of Record Date, Etc. In the event that:

(a) the Company shall declare any dividend or other distribution to the holders
of Common Stock, or authorizes the granting to all Common Stock holders of any
right to subscribe for, purchase or otherwise acquire any shares of stock of any
class or any other securities; or

(b) the Company authorizes any capital reorganization of the Company, any
reclassification of the capital stock of the Company, any consolidation or
merger of the Company with or into another corporation, or any conveyance of all
or substantially all of the assets of the Company to another corporation or
entity; or

(c) the Company authorizes any voluntary or involuntary dissolution, liquidation
or winding up of the Company,

then, and in each such case, the Company shall mail or cause to be mailed to the
holder of this Warrant at the time outstanding a notice specifying, as the case
may be, (i) the date on which a record is to be taken for the purpose of such
dividend, distribution or right, and stating the amount and character of such
dividend, distribution or right, or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding up is to take place, and the time, if any is to be fixed, as to which
the holders of record of Common Stock (or such other securities at the time
receivable upon the exercise of the Warrant) shall be entitled to exchange their
shares of Common Stock (or such Other Securities) for securities or other
property deliverable upon such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation or winding up. Such notice shall be
mailed at least 15 days prior to the date therein specified.

7.5 No Impairment. The Company will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Section 7 and in the taking of
all such action as may be necessary or appropriate in order to protect the
rights of the Holder of this Warrant against impairment.

8. Transfer to Comply with the Securities Act. This Warrant and any Warrant
Stock or Other Securities may only be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, as follows: (a) to a person who, in the
opinion of counsel to the Company, is a person to whom this Warrant or the
Warrant Stock or Other Securities may legally be transferred without
registration and without the delivery of a current prospectus under the
Securities Act with respect thereto and then only against receipt of an
agreement of such person to comply with the provisions of this Section 8 with
respect to any resale or other disposition of such securities; or (b) to any
person upon delivery of a prospectus then meeting the requirements of the
Securities Act relating to such securities and the offering thereof for such
sale or disposition, and thereafter to all successive assignees.

4

--------------------------------------------------------------------------------

9. Legend. Unless the shares of Warrant Stock or Other Securities have been
registered under the Securities Act, upon exercise of this Warrant and the
issuance of any of the shares of Warrant Stock, all certificates representing
shares shall bear on the face thereof substantially the following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR AN
OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO
COUNSEL TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.”

10. Notices. All notices required hereunder shall be in writing and shall be
deemed given when sent via facsimile or e-mail, with a confirmation of the
delivery thereof, and then only if followed up with a duplicate copy sent via
regular mail, delivered personally or within two days after mailing when mailed
by certified or registered mail, return receipt requested, to the Company or the
Holder, as the case may be, for whom such notice is intended, if to the Holder,
at the address of such party shown on the books of the Company, or if to the
Company, at the address set forth on the signature page hereof, Attn: Chief
Financial Officer, or at such other address of which the Company or the Holder
has been advised by notice hereunder.

11. Applicable Law. The Warrant is issued under and shall for all purposes be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to the conflict of laws provisions of such State.

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed on its
behalf, in its corporate name, by its duly authorized officer, all as of the day
and year first above written.

  EPOD SOLAR INC.           By:                        Joseph Kristul, Chief
Executive Officer           Address:           950 John Daly blvd., Suite 260  
  Daly City, CA 94015  

5

--------------------------------------------------------------------------------

WARRANT EXERCISE FORM

The undersigned hereby irrevocably elects to (please check box):

________(i) exercise the within Warrant to purchase __________shares of the
Common Stock of Nanotech Industries Inc., a Delaware corporation, pursuant to
the provisions of Section 1 of the attached Warrant, and hereby makes payment of
$__________
in payment therefor, or

________(ii) exercise the within Warrant to purchase that number of shares of
Common Stock purchasable pursuant to the net issue exercise procedure set forth
in Section 2 of the attached Warrant.

The undersigned’s execution of this form constitutes the undersigned’s agreement
to all the terms of the Warrant and to comply therewith.

________________________________
Signature
Print Name:


________________________________
Signature, if jointly held


Print Name:

________________________________
Date


6

--------------------------------------------------------------------------------

ASSIGNMENT FORM

FOR VALUE RECEIVED_____________________________(“Assignor”) hereby sells,
assigns and transfers unto _______________________________(“Assignee”) all of
Assignor’s right, title and interest in, to and under Warrant No. W-____ issued
by ____________________________, dated ______________.

DATED: ________________________________


ASSIGNOR:

________________________________
Signature
Print Name:


________________________________
Signature, if jointly held
Print Name:


The undersigned agrees to all of the terms of the Warrant and to comply
therewith.

ASSIGNEE:

________________________________
Signature
Print Name:


________________________________
Signature, if jointly held
Print Name:


7

--------------------------------------------------------------------------------